*1002On April 29, 2006, the 69-year-old plaintiff injured her left knee and left shoulder when she fell on an escalator in the defendant’s subway station. After receiving physical therapy for several months, on June 5, 2007, the plaintiff had arthroscopic surgery to repair a torn lateral meniscus. The doctor who performed the surgery testified at trial that the plaintiff also suffered traumatically-induced grade four chondromalacia and synovitis in her knee. After a brief period during which her knee began to feel better, the pain eventually returned. The plaintiff was treated with cortisone injections and viscoelastic supplementation in her knee. The doctor testified that the plaintiff’s injuries were the result of the subject accident and were permanent and progressive. The doctor indicated that, in the future, the plaintiff would have to undergo a total knee replacement and three weeks of physical therapy in a nursing facility. In addition, the plaintiff would have to undergo arthroscopic surgery to repair a torn, supraspinatus tendon of the left shoulder. Under these circumstances, the damages award for past pain and suffering, and the award for future pain and suffering, as reduced by the Supreme Court, do not deviate materially from what would be reasonable compensation (see CPLR 5501 [c]; Harris v City of N.Y. Health & Hosps. Corp., 49 AD3d 321 [2008]; Lopez v Consolidated Edison Co. of N.Y., Inc., 40 AD3d 221 [2007]; Van Ness v New York City Tr. Auth., 288 AD2d 374 [2001]). Rivera, J.E, Dickerson, Eng and Roman, JJ., concur.